Citation Nr: 0714083	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971 and he was awarded the Bronze Star Medal and the Air 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Cleveland, Ohio.  

The veteran perfected appeals seeking entitlement to service 
connection for bilateral hearing loss and post-traumatic 
stress disorder (PTSD).  The issues were previously before 
the Board in May 2006 but were remanded for additional 
development.  The requested actions are now complete and the 
hearing loss issue is again before the Board for appellate 
review; service connection for PTSD was resolved in the 
veteran's favor via a November 2006 rating decision.


FINDINGS OF FACT

1.  The veteran's February 1971 report of medical examination 
for separation includes audiometer findings of normal 
bilateral hearing.

2.  Competent medical evidence does not reveal a left ear 
hearing loss disability for VA purposes.

3.  Right ear hearing loss disability for VA purposes was 
initially demonstrated years after service, and has not been 
shown by competent clinical evidence to be etiologically 
related to service.




CONCLUSIONS OF LAW

1.  Left ear sensorineural hearing loss was not incurred in 
or aggravated by active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

2.  Right ear sensorineural hearing loss was not incurred in 
or aggravated by active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of letters issued in 
August 2001 and May 2006 that informed the veteran of the 
evidence required to substantiate his service connection 
claim and of his and VA's respective duties for obtaining 
evidence.  The latter letter also requested he submit any 
evidence in his possession pertinent to his claim and 
informed him of potential rating and effective date criteria.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  Although additional notice was 
provided to the appellant after the initial adjudication, the 
claim was thereafter readjudicated.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's statements in support of his appeal, his 
service medical records as well as post-service VA medical 
records.  Private medical records have also been associated 
with the claims file but do not contain evidence relating to 
hearing loss.  A VA opinion was obtained in October 2006 and 
the resulting report is of record.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record for 
which he has not been afforded the opportunity to either 
submit or authorize VA to obtain.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements in support of claim, do not constitute 
competent medical evidence of the diagnosis or etiology of 
the claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).  

For the purposes of VA benefits, impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).  

Factual Background and Analysis

The veteran's service medical records indicate that at his 
induction examination in July 1968 and again at his 
separation examination in February 1971 he had normal hearing 
upon audiometer testing.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss).  The veteran's claims of in-service exposure 
to noise are competent and credible and are consistent with 
the military occupational specialty listed on his DD Form 214 
and personnel records.  See 38 U.S.C.A. § 1154 (West 2002).  
However, for service connection to be granted, competent 
medical evidence still must show that the veteran has a 
current chronic disability that is medically attributed to 
service.

A January 2003 VA treatment record indicates the veteran 
complained of pressure and a whooshing sound in his right 
ear, but upon examination, his hearing was not found to be 
affected.  See also March 2003 VA treatment record (contains 
assessment of subjective hearing loss with examination within 
normal limits).  An April 2003 VA audiology assessment note 
indicates testing revealed hearing within normal limits 
through 2000 Hz of the right ear with sloping to a mild 
sensorineural hearing loss in the very high frequencies while 
hearing was within normal limits of the left ear through all 
test frequencies except at the 4000 Hz range which had a mild 
sensorineural loss.  The April 2003 audiology assessment note 
did not contain specific test results.

The veteran underwent VA examination in October 2006 and the 
resulting report shows the examiner reviewed the veteran's 
claims file and noted his in-service exposure to artillery 
fire and associated noise.  The report also refers to the 
veteran's post-military exposure to noise to include working 
for a tree maintenance service for four to five years.  The 
reported speech recognition scores indicated right ear 
hearing loss disability for VA purposes.  The reported 
audiometric findings, and speech recognition scores, did not 
reveal left ear hearing loss disability for VA purposes.  The 
October 2006 VA examination report, in connection with the 
left ear, fails to reveal three puretone thresholds above 25 
decibels and contains a 96 percent speech recognition score.  
See 38 C.F.R. § 3.385.  The report contains a diagnosis of 
mild sensorineural hearing loss of the right ear and normal 
hearing of the left ear.  The VA audiologist indicated it was 
less likely as not the veteran's right ear hearing loss was 
the result of military exposure to noise, based on the 
veteran's examination on release from active service, as well 
as the air conduction thresholds upon current examination not 
being characteristic of a noise etiology for the hearing 
loss.

Clinical demonstration of a current chronic disability is 
requisite for service connection and there can be no valid 
claim for service connection in the absence of proof of a 
present disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  As there is no proof of a present disability 
involving the left ear, service connection is not warranted.  
While the competent medical evidence of record shows the 
veteran has sensorineural hearing loss disability of the 
right ear, for VA purposes, competent medical evidence does 
not link this disability to his military service.  
Additionally, there is no competent, medical evidence of any 
hearing loss until 2003, well beyond the one year period for 
presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309 (2006).  In light of the negative October 2006 VA nexus 
opinion, and in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of right ear 
hearing loss disability was too remote from service to be 
reasonably related to service.  

In short, the preponderance of the evidence is against the 
veteran's claim for service connection and this appeal is 
denied.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001) (doctrine of reasonable doubt does not apply when 
the preponderance of the evidence is against claim).  


ORDER

Service connection for a left ear hearing loss disability is 
denied.

Service connection for right ear hearing loss disability is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


